office_of_chief_counsel internal_revenue_service memorandum number release date cc pa hmarx postf-128354-13 uilc date date to michael t shelton attorney chicago group small_business self-employed from pamela wilson fuller senior technician reviewer procedure administration subject statute extension consent signature this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether a partnership that became a disregarded_entity when one partner became an employee must use the former partnership’s ein if it files its employment_tax returns under the former partnership’s name whether exam should treat all business activity after the former partnership became a disregarded_entity as the sole_proprietorship of partner a to be reported on schedule c whether exam should treat returns filed under the former partnership’s name and ein as filed under the sole proprietorship’s owner’s ssn for statute purposes who should sign the statute extensions and in what capacity to whom should notices ultimately be issued facts postf-128354-13 the partnership consisted of two partners partner a and partner b partner a and partner b executed a phased buyout plan whereby partner b was bought out by partner a and partner b became the at-will employee of partner a the former partnership additionally had other employees during the years at issue the partnership terminated when partner b became an employee because partner a was now the only remaining partner notwithstanding the termination of the partnership under state law partner a continued to file employment_tax returns under the former partnership’s name and ein additionally notwithstanding the contract stating that partner b was now an at-will employee partner b received k-1s not w-2s exam now needs to secure statute extensions for the employment_tax periods at issue exam also needs to issue a notice_of_determination concerning worker classification to reclassify partner b as an employee law and analysi sec_1 whether a former partnership that became a disregarded_entity when one partner became an employee must use the former partnership’s ein if it files its employment_tax returns under the former partnership’s name yes the former partnership’s employment_tax returns were correctly filed under the former partnership's old ein the partnership became a disregarded_entity when its membership was reduced to one member at which time the partnership ceased to exist revrul_2001_61 provides that when a partnership becomes a disregarded_entity and if the disregarded_entity chooses to calculate report and pay its employment_tax obligations under its own name and ein pursuant to notice_99_6 the disregarded_entity must retain the same ein for employment_tax purposes it used as a partnership for all federal tax purposes other than employment obligations or except as otherwise provided in regulations or other guidance a disregarded_entity must use the tin of its owner though notice_99_6 was obsoleted by t d that t d also provides that the disregarded_entity reports its employment_tax obligations not the owner see sec_301_7701-2 thus because the employment_tax returns were filed under the former partnership's old ein they were proper whether exam should treat all business activity after the partnership became a disregarded_entity as the sole_proprietorship of partner a to be reported on schedule c yes except with respect to employment_tax or excise_tax as described above but it could be the case that the former partnership passed through partner a's share of the postf-128354-13 business's income to partner a as self-employment_income sec_736 provides rules governing retiring partners that may apply to partner a if self-employment_income was passed through to partner a and partner a reported self-employment_tax on that income the government may not have received less employment_tax than is due whether exam should treat returns filed under the former partnership’s name and ein as filed under the sole proprietorship’s owner’s ssn for statute purposes the former partnership’s employment_tax returns should have been filed under the former partnership's old ein not partner a's ssn because the employment_tax returns were valid exam will need to obtain statute extensions who should sign the statute extensions and in what capacity partner a should sign the statute extension consent in his capacity as the owner of the disregarded_entity to whom should notices ultimately be issued notices should be issued to partner a as the owner of the disregarded_entity because the partnership ceased to exist when its membership was reduced to one member this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
